Citation Nr: 1233779	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  05-39 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for levoscoliosis of upper thoracic spine with dextroscoliosis.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty in September 1998, and from March 2003 to November 2003.

This matter came to the Board of Veterans' Appeals (Board) from a January 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), that in pertinent part, denied entitlement to service connection for levoscoliosis of upper thoracic spine with dextroscoliosis.  The Veteran testified at a Board hearing in February 2009; the transcript is of record.  Such issue was remanded in April 2009, January 2010, and August 2011.


FINDING OF FACT

The Veteran's levoscoliosis of the upper thoracic spine is a congenital defect and a preponderance of the evidence is against finding that the Veteran sustained superimposed disability  to the spine during service.


CONCLUSION OF LAW

Levoscoliosis of the upper thoracic spine was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 4.9, 4.57 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In January 2004, a VCAA letter was issued to the Veteran.  Such letter predated the rating decision.  Id.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  In March 2006 February 2009, and March 2010, the Veteran was issued notice of the evidence necessary to support a disability and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the Board Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains VA outpatient treatment records and private treatment records.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The evidence of record contains VA examinations performed in August 2004, with a January 2005 addendum opinion; in June 2010, with a May 2011 addendum opinion; and, in October 2011, which will be discussed in detail below.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The provisions of 38 C.F.R. § 4.9, 4.57 make a distinction between congenital and acquired defects.  Service connection for congenital or developmental defect is precluded by 38 C.F.R. § 3.303(c), 4.9.  VA's Office of the General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary disease, for which service connection may be grated, if initially manifested in or aggravated by service.  O.G.C. Prec. Op. 82-90, 55 Fed Reg. 45711 (1990); O.G.C. Prec. Op. 67-90, 55 Fed. Reg. 43253 (1990).  Defects were defined as "structural or inherent abnormalities or conditions that are more or less stationary in nature."  O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 (1990).  However, congenital or development defects may be service-connected where a superimposed injury occurs during, or as a result of, active service.  VAOPGCPREC 82-90.

Service treatment records reflect that the Veteran sought treatment complaining of pain in his neck area and back due to injury on July 28, 2003, when he was lifting his pack in a hump.  There are multiple in-service clinical records dated from August and September 2003 referencing back and neck pain and other symptoms, and thoracic scoliosis was diagnosed.  An October 2003 separation examination also reflects a diagnosis of scoliosis.

In August 2004, the Veteran underwent a VA examination, and the examiner diagnosed severe levoscoliosis upper thoracic spine and minimal dextroscoliosis of mid and low thoracic spine.  In a January 2005 addendum opinion, the examiner stated that levoscoliosis of the upper thoracic spine and dextroscoliosis of the lower thoracic spine were congenital conditions, that most likely existed prior to service and were asymptomatic.  The examiner opined that the Veteran's stressful activities during service exacerbated pain in midscapular thoracic areas, and that his congenital condition was aggravated and exacerbated during military service.

As the August 2004 VA examiner used the incorrect standard in assessing the etiology of the Veteran's thoracic spine condition, the claim was remanded for clarification as to whether the congenital thoracic spine anomaly was subject to a superimposed disease or injury during service.  The Board assigns little probative value to the etiological opinion of the August 2004 examiner.

In June 2010, the Veteran was afforded a VA examination.  The examiner diagnosed idiopathic genetic scoliosis and the examiner stated that "after reviewing the service treatment records, where there is no scoliosis findings in the 5/21/2002 physical examination, and unknown spine deformity history in the childhood/adolescence stages, it is at least as likely as not that the Veteran has an idiopathic scoliosis (unknown causes), and that the present condition status resulted from aggravation due to his military duties."  

In May 2011, the RO requested an addendum opinion from the VA examiner.  Specifically, the RO requested a "rationale as to how the Veteran's congenital condition was aggravated in service, especially since the Veteran was not seen in service for this condition."  The VA examiner provided an addendum opinion in May 2011.  The VA examiner stated that there was an error and the opinion previously given should have read that "...the present condition status DID NOT result from aggravation due to his military duties."  The examiner stated that there was no rationale intended since the condition is idiopathic.  

The Board has determined, however, that the June 2010/May 2011 VA examiner used the incorrect standard in providing an etiological opinion, as the examiner failed to address any superimposed disability and only discussed aggravation.  Moreover, the VA examiner failed to address the in-service complaints documented in August and September 2003 and the in-service diagnosis of scoliosis.  Notwithstanding this, the RO's suggestion in the addendum opinion request that the Veteran was not seen in service for this condition was erroneous as he voiced complaints related to the back in August and September 2003, and scoliosis was diagnosed in August 2003.  The Court has specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim, and in this case based on an inaccurate factual premise.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003); see also Reonal v. Brown, 5 Vet. App. 460, 461 (1993).  Thus, the Board assigns no probative value to the etiological opinion of the June 2010/May 2011 examiner.

In October 2011, the Veteran underwent a VA examination.  An x-ray examination of the thoracic spine showed scoliotic curvature of the thoracic spine but otherwise no significant abnormalities, and an x-ray examination of the lumbar spine showed straightening of the lumbar lordosis as seen with muscle spasm, otherwise no abnormality seen.  The examiner stated that there is no evidence of disability and that neurologic exam was within normal limits.  The examiner stated that there are no disabling episodes, he is not using routine medications, and he is able to perform his policeman duties without major difficulties.  

Based on a review of the service treatment records and post-service examinations on file, the Board concludes that there is a clear preponderance of evidence against a finding that low back disability manifested during service.  As detailed, based on the service treatment records, the objective medical evidence reflects thoracic scoliosis.  Post-service examiners have agreed that this is a congenital anomaly that pre-existed service.  Thus, thoracic scoliosis is congenital in origin.  

Congenital or developmental defects may not be service-connected because they are not diseases or injuries under the law.  Thus, as a congenital deformity, direct service connection could not be awarded.  See 38 C.F.R. § 4.9.  VA regulations specifically prohibit service connection for a congenital defect, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  

The Veteran has claimed that despite his congenital condition, his low back symptoms and disability began in service and was due to an in-service injury.  There is no evidence, however, to support a finding that the Veteran sustained a disease or injury of the low back during service resulting in a chronic low back disability.  Service treatment records reflect complaints of back pain after lifting his pack in a hump in July 2003 but there was no chronic low back disability diagnosed, other than congenital scoliosis.  Likewise, there was a diagnosis of thoracic scoliosis on separation, but no back disability diagnosed during service.  As detailed, post-service the only diagnoses rendered have been levoscoliosis of the upper thoracic spine and dextroscoliosis of the lower thoracic spine and idiopathic genetic scoliosis which are congenital defects.  There have been no other diagnoses rendered pertaining to the thoracic/lumbar spine.  Upon objective examination, the October 2011 VA examiner determined that there was no disability of the lumbar spine.  As detailed, an x-ray examination showed only scoliotic curvature of the thoracic spine but otherwise no significant abnormalities.  The Board accepts the opinion from the VA examiner as being the most probative medical evidence on the subject, as such was based on a review of all historical records and an examination of the Veteran.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion to be probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

Despite the fact that he did suffer back pain in service, the medical evidence of record does not reflect that the Veteran suffered any residual chronic back disability due to a superimposed injury to the back during service.  In the absence of proof of a current back disability, other than a congenital thoracic spine disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A Veteran's belief that he is entitled to some sort of benefit simply because he had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a chronic low back disability, the Board must conclude the Veteran does not currently suffer from such a disability.

In view of the aforementioned, since the competent evidence shows that the Veteran has a congenital thoracic spine defect and no chronic low back disability as a result of a superimposed disease or injury in service, there is no basis for granting service connection for a low back disability in this case.  There is no basis for reasonable doubt so as to resolve this matter in favor of the Veteran.  38 U.S.C.A. § 5107(b); 

38 C.F.R. §§ 3.102, 4.3.  Thus, the Veteran's claim of service connection for levoscoliosis of upper thoracic spine is denied.


ORDER

Entitlement to service connection for levoscoliosis of upper thoracic spine is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


